IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Independent Oil & Gas    :
Association,                          :
                                      :
                       Petitioner     :
                                      :
           v.                         :   No. 321 M.D. 2015
                                      :
Commonwealth of Pennsylvania,         :
Department of Environmental           :
Protection,                           :
                                      :
                       Respondent     :



PER CURIAM                          ORDER


     NOW, March 10, 2016, it is ordered that the above-captioned Memorandum
Opinion, filed December 29, 2015, shall be designated OPINION and shall be
REPORTED.